 
Exhibit 10.6
SUBSIDIARY GUARANTY
 
SUBSIDIARY GUARANTY, dated as of June 30, 2009, made by CTC Cable
Corporation,  a Nevada corporation (“CTC”), and DeWind, Inc., a Nevada
corporation (“DeWind,” and together with CTC, the “Guarantors”), in favor of the
Holder (as defined below).
 
WITNESSETH:
 
Whereas, pursuant to that certain Loan Agreement (the “Credit Agreement”), dated
as of the date hereof, by and between Composite Technology Corporation, a Nevada
corporation (the “Company”), and Northlight Financial LLC, a Delaware limited
liability company (the “Lender”), the Company issued to the Lender a Promissory
Note, dated as of the date hereof (the “Note”), evidencing a loan made by the
Lender to the Company in the amount of $5,000,000 (the “Loan”), the proceeds of
which will be used for the benefit of each of the Guarantors; and
 
Whereas, each Guarantor is a wholly-owned subsidiary of the Company; and
 
Whereas, as a condition precedent to the Lender’s making of the Loan and in
order to induce the Lender to make the Loan, the Company agreed to cause the
Guarantor to guarantee the obligations under the Note in accordance with the
terms set forth in this Guaranty (as defined below),
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Holder to make and maintain the loans evidenced
by the Note, Guarantor hereby agrees with the Holder as follows:
 
SECTION 1.   DEFINED TERMS
 
1.1           Definitions
 
(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings given to them in the Loan Agreement or the Note, as the case may
be.
 
(b) The following terms shall have the following meanings:
 
“Guaranty” means this Subsidiary Guaranty, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Holder” mean the Payee of the Note and its successors and assigns.
 
“Obligations” mean the collective reference to all obligations and liabilities
of the Company to the Holder under the Note (including, without limitation,
default interest accruing at the then applicable rates provided in the Note
after the maturity of the Note and interest accruing at the then applicable rate
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company, if a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Loan Agreement, the Note, this Guaranty, or any other document
executed and delivered in connection therewith, in each case whether on account
of principal, interest, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees and disbursements of counsel
to the Holder that are required to be paid by the Company or Guarantor pursuant
to the terms of any of the foregoing agreements).
 

--------------------------------------------------------------------------------


 
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
1.2           Other Definitional Provisions. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION 2.   GUARANTY
 
2.1           Guaranty.  Each Guarantor, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees to the Holder and its
indorsees and transferees, the prompt and complete payment and performance by
the Company when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
 
2.2           Nature of Guaranty.  Each Guarantor’s liability under this
Guaranty shall be unlimited, open and continuous for so long as this Guaranty
remains in force.  Each Guarantor intends to guaranty at all times the
performance and prompt payment when due, whether at maturity or earlier by
reason of acceleration or otherwise, of all Obligations.  Accordingly, no
payments made upon the Obligations will discharge or diminish the continuing
liability of a Guarantor in connection with any remaining portions of the
Obligations or any of the Obligations which subsequently arises or is thereafter
incurred.  No payment made by the Company, a Guarantor, any other guarantor or
any other Person or received or collected by the Holder from the Company, a
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of a Guarantor
hereunder which shall, notwithstanding any such payment (other than payment and
performance in full of the Obligations), remain liable for the remaining
Obligations until the Obligations are paid and performed in full.
 
2.3           Duration of Guaranty.  This Guaranty will take effect when
received by the Holder without the necessity of any acceptance by the Holder, or
any notice to a Guarantor or to the Company, and will continue in full force
until all the Obligations incurred or contracted shall have been fully and
finally paid and satisfied and all other obligations of the Guarantors under
this Guaranty shall have been performed in full.  All renewals, extensions,
substitutions, and modifications of the Obligations, release of any other
guarantor or termination of any other guaranty, of the Obligations shall not
affect the liability of a Guarantor under this Guaranty.  This Guaranty is
irrevocable and is binding upon each Guarantor and such Guarantor’s successors
and assigns so long as any of the Obligations remain unpaid.
 
2

--------------------------------------------------------------------------------


 
2.4           No Subrogation.  Notwithstanding any payment made by a Guarantor
hereunder or any set-off or application of funds of a Guarantor by the Holder,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Holder against the Company or any other guarantor or guaranty or right of offset
held by the Holder for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Company
or any other guarantor in respect of payments made by a Guarantor hereunder,
until all amounts owing to the Holder by the Company on account of the
Obligations are paid in full.  If any amount shall be paid to a Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid and performed in full, such amount shall be held in trust for
the benefit of the Holder, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holder in
the exact form received by such Guarantor (duly indorsed by the Guarantor to the
Holder, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Holder may determine.
 
2.5           Amendments, etc. with Respect to the Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment or performance of any of the Obligations made
by the Holder may be rescinded by the Holder and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or guaranty therefor or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Holder, and the Loan Agreement, the Note and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Holder may deem advisable from time to
time, and any guaranty or right of offset at any time held by the Holder for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.
 
2.6           Guaranty Absolute And Unconditional.  Each Guarantor hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Holder upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guaranty contained in this Section 2; and all
dealings between the Company and a Guarantor, on the one hand, and the Holder,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this Section 2.  Each
Guarantor hereby waives, to the extent permitted by law, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company or the Guarantor with respect to the Obligations.  Each Guarantor
understands and agrees that the guaranty contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guaranty of payment and
performance without regard to (a) any defense, set-off or counterclaim (other
than a defense of actual payment and performance of all Obligations) which may
at any time be available to or be asserted by the Company or any other Person
against the Holder, or (b) any other circumstance whatsoever (with or without
notice to or knowledge of the Company or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Company
for the Obligations, or of a Guarantor under the guaranty contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against a
Guarantor, the Holder may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as they may have against
the Company or any other Person or against any other guaranty for the
Obligations or any right of offset with respect thereto, and any failure by the
Holder to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Company or any other Person or to realize upon any
such other guaranty or to exercise any such right of offset, or any release of
the Company or any other Person or any such other guaranty or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Holder against any Guarantor.
 
3

--------------------------------------------------------------------------------


 
2.7           Reinstatement.  The guaranty contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Holder upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company, a Guarantor or any
other guarantor of the Obligations, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, the
Company, a Guarantor or any other guarantor of the Obligations or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
 
2.8           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Holder without set-off or counterclaim in U.S.
dollars at the addresses set forth in the Loan Agreement or by wire transfer
pursuant to instructions provided to Guarantor by the Holder.
 
SECTION 3.   REPRESENTATIONS AND WARRANTIES
 
Each Guarantor represents and warrants to the Holder that:
 
3.1           Organization, Good Standing and Qualification.  The Guarantor is a
legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all requisite power and
authority to carry on its business as now conducted and own its
properties.  Guarantor is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property makes such qualification or
licensing necessary unless the failure to so qualify would not be reasonably
likely to result in a Material Adverse Effect (as defined in the Loan Agreement)
(other than CTC Cable, which is not in good standing in the state of California
as of the date hereof, but which shall be in good standing pursuant to Section
5.1(f) of the Loan Agreement).
 
4

--------------------------------------------------------------------------------


 
3.2           Authorization.  The Guarantor has full power and authority and has
taken all requisite action on the part of such Guarantor necessary for (i) the
authorization, execution and delivery of this Guaranty and (ii) authorization of
the performance of all obligations of such Guarantor hereunder.  This Guaranty
constitutes legal, valid and binding obligations of the Guarantor, enforceable
against the Guarantor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.
 
3.3           Consents.  The execution, delivery and performance by the
Guarantor of this Guaranty require no consent of, action by or in respect of, or
filing with, any Person.
 
3.4           No Conflict, Breach, Violation or Default; Compliance with
Law.  The execution, delivery and performance of this Guaranty by the Guarantor
will not conflict with or result in a breach or violation of any of the terms
and provisions of, or constitute a default under the Guarantor’s organizational
documents as in effect on the date hereof (copies of which have been provided to
the Lender prior to the date hereof).  The Guarantor (i) is not in violation of
any statute, rule or regulation applicable to the Guarantor or its assets, (ii)
is not in violation of any judgment, order or decree applicable to the Guarantor
or its assets, and (iii) is not in breach or violation of any agreement to which
it or its assets are a party or are bound or subject.  The Guarantor has not
received notice from any Person of any claim or investigation that, if adversely
determined, would render the preceding sentence untrue or incomplete.
 
3.5           No Limitation of Guaranty.  No representations, warranties or
agreements of any kind have been made to or with the Guarantor which would limit
or qualify in any way the terms of this Guaranty.
 
3.6           Company’s Request.  This Guaranty is executed at the Company’s
request, and not at the request of the Holder.
 
3.7           Obtaining Company Information.  The Guarantor has established
adequate means of obtaining from the Company on a continuing basis information
regarding the Company’s financial condition.
 
3.8           Solvency.  As of the date hereof and after giving effect to the
transactions contemplated hereby, (a) the property of the Guarantor, at a fair
valuation, will exceed its debt; (b) the capital of the Guarantor will not be
unreasonably small to conduct its business; (c) the Guarantor will not have
incurred debts, or have intended to incur debts, beyond its ability to pay such
debts as they mature; and (d) the present fair salable value of the assets of
the Guarantor will be greater than the amount that will be required to pay its
probable liabilities (including debts) as they become absolute and matured.  For
purposes of this Section 3.8, “debt” means any liability on a claim, and “claim”
means (i) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
undisputed, legal, equitable, secured or unsecured, or (ii) the right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.
 
5

--------------------------------------------------------------------------------


 
SECTION 4.   COVENANTS
 
4.1           Compliance with Laws.  So long as the Note remains outstanding,
each Guarantor will use reasonable efforts to comply with all applicable laws,
rules, regulations, orders and decrees of all governmental authorities, except
to the extent non-compliance (in one instance or in the aggregate) would not
have a Material Adverse Effect (as defined in the Loan Agreement).
 
4.2           Taxes.  Each Guarantor shall pay, and shall cause each of its
subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to such Guarantor or the Holder.
 
4.3           Stay, Extension and Usury Laws.  Each Guarantor shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Guaranty; and each Guarantor hereby expressly waives all benefit or
advantage of any such law, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any right herein granted to
the Holder, but shall suffer and permit the execution of every such right as
though no such law has been enacted.
 
SECTION 5.   SECURITY
 
5.1           The Obligations and the Guarantors’ obligations hereunder and
under the other Loan Agreement, the Note and all other documents entered into in
connection therewith are secured pursuant to the terms of (i) that certain
Security Agreement, dated as of the date hereof, by and among the Lender, the
Company and the Guarantors and (ii) that certain Stock Pledge Agreement, dated
as of the date hereof, by and between the Lender and the Company.
 
SECTION 6.   WAIVERS; SUBORDINATION
 
6.1           Guarantor’s Waivers.
 
(a)    Holder’s Actions.  Notwithstanding any other waivers by a Guarantor
pursuant to this Guaranty and except as prohibited by applicable law, each
Guarantor waives any right to require the Holder to: (i) continue lending money
or to extend other credit to the Company or (ii) resort for payment or to
proceed directly or at once against any Person, including the Company or any
other guarantor.
 
6

--------------------------------------------------------------------------------


 
(b)    Insolvency.  If now or hereafter the Company shall be or become insolvent
and the Obligations have not been paid and performed in full, each Guarantor
hereby waives and relinquishes in favor of the Holder and the Company, and their
respective successors and assigns, any claim or right to payment Guarantor may
now have or hereafter have or acquire against the Company, by subrogation or
otherwise, such that at no time shall any Guarantor be or become a “creditor” of
the Company within the meaning of 11 U.S.C. Section 547(b) or any successor
provision of the United States Federal bankruptcy laws.
 
(c)    Guarantor’s Rights and Defenses.  Each Guarantor also waives any and all
rights or defenses arising by reason of (i) any “one action” or
“anti-deficiency” law or any other law which may prevent the Holder from
bringing any action, including a claim for deficiency, against such Guarantor,
before or after the commencement or completion of any foreclosure action, either
judicially or by exercise of a power of sale; (ii) any election of remedies by
the Holder which destroys or otherwise adversely affects such Guarantor’s
subrogation rights or such Guarantor’s rights to proceed against the Company for
reimbursement, including without limitation, any loss of rights the Guarantor
may suffer by reason of any law limiting, qualifying, or discharging the
Obligations; (iii) any disability or other defense of the Company, of any other
guarantor, or of any other person, or by reason of the cessation of the
Company’s liability from any cause whatsoever, other than payment in full in
legal tender or by performance in full, of the Obligations; (iv) any statute of
limitations, if at the time any action or other suit brought by the Holder
against such Guarantor is commenced there is outstanding Obligations which are
not barred by any applicable statute of limitations; (v) any defenses given to
guarantors at law or in equity other than actual payment and performance of the
Obligations; or (vi) any act, omission, election or waiver by the Holder of the
type set forth in this Guaranty.
 
(d)    No Set-off, Counterclaim, Etc.  Each Guarantor further waives and agrees
not to assert or claim at any time any deductions to the amount guaranteed under
this Guaranty for any claim of set-off, counterclaim, counter demand, recoupment
or similar right.
 
6.2           Guarantor’s Understanding With Respect to Waivers.  Each of the
waivers set forth herein is made with such Guarantor’s full knowledge of its
significance and consequences and that, under the circumstances, the waivers are
reasonable and not contrary to public policy or law.  If any such waiver is
determined to be contrary to any applicable law or public policy, such waiver
shall be effective only to the extent permitted by law or public policy.
 
6.3           Subordination of the Company’s Debts to Guarantor.  The
Obligations whether now existing or hereafter created, shall be prior to any
claim that any Guarantor may now have or hereafter acquire against the Company,
whether or not the Company becomes insolvent.  Each Guarantor hereby expressly
subordinates to the Obligations any claim such Guarantor may have against the
Company, upon any account whatsoever (including without limitation all
intercompany obligations owing to the Guarantor from the Company), to any claim
that the Holder may now or hereafter have against the Company; provided,
however, that the Company may make payments on such claims that represent bona
fide claims for money lent or property transferred to the Company in the
ordinary course of the business of the Guarantor and the Company unless and
until an Event of Default (as defined in the Loan Agreement) shall have
occurred.  In the event of any dissolution, winding up, liquidation,
readjustment, reorganization or similar proceedings, through bankruptcy, by an
assignment for the benefit of creditors, by voluntary liquidation, or otherwise,
the assets of the Company applicable to the payment of the claims of both the
Holder and each Guarantor shall be paid to the Holder.
 
7

--------------------------------------------------------------------------------


 
SECTION 7.   MISCELLANEOUS
 
7.1           Amendments In Writing.  None of the terms or provisions of this
Guaranty with respect to a Guarantor may be amended, supplemented or otherwise
modified except by an instrument in writing signed by such Guarantor and the
Holder, and no provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.
 
7.2           Notices.  All notices, requests and demands to or upon the Holder
or Guarantor hereunder shall be effected in the manner provided for in  the Loan
Agreement.


7.3           No Waiver By Course Of Conduct; Cumulative Remedies.  The Holder
shall not by any act (except by a written instrument pursuant to Section 7.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Event of Default.  No failure to
exercise, nor any delay in exercising, on the part of the Holder, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Holder of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Holder
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights and remedies provided by law.
 
7.4           Indemnification
 
(a)    Each Guarantor shall pay, and save the Holder harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes (other than any taxes based upon the
Holder’s net income) which may be payable or determined to be payable in
connection with any of the transactions contemplated by this Guaranty.
 
(b)    Each Guarantor shall pay, and to save the Holder harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guaranty to the extent the Company would be required to do so pursuant
to the Loan Agreement.
 
(c)    The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Note.
 
8

--------------------------------------------------------------------------------


 
7.5           Successors And Assigns.  This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Holder and its respective successors and assigns; provided, that no Guarantor
may assign, transfer or delegate any of its rights or obligations under this
Guaranty.
 
7.6           Set-Off.  Each Guarantor hereby irrevocably authorizes the Holder
at any time and from time to time while an Event of Default shall have occurred
and be continuing, without notice to such Guarantor or any other guarantor of
the Obligations, any such notice being expressly waived by the Guarantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Holder to or for the credit or the account of the Guarantor, or any
part thereof in such amounts as the Holder may elect, against and on account of
the obligations and liabilities of the Guarantor to the Holder hereunder and
claims of every nature and description of the Holder against Guarantor, in any
currency, whether arising hereunder, under the Note, or otherwise, as the Holder
may elect, whether or not the Holder has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Holder shall notify such Guarantor promptly of any such set-off
and the application made by the Holder of the proceeds thereof, provided, that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of the Holder under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Holder may have.
 
7.7           Facsimile.  This Guaranty may be executed by facsimile.
 
7.8           Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
7.9           Section Headings.  The Section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
7.10         Integration.  This Guaranty represent the agreement of the
Guarantors and the Lender with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Lender
relative to subject matter hereof not expressly set forth or referred to herein.
 
7.11         Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York applicable to contracts made and
to be performed in such State.
 
(b)    Jurisdiction. Each Guarantor hereby irrevocably and unconditionally
submits, for itself, to the nonexclusive jurisdiction of any state or federal
court sitting in New York, New York and any appellate court from any thereof, in
any action or other proceeding arising out of or relating to this Guaranty, or
for recognition or enforcement of any judgment, and each Guarantor hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or other proceeding may be heard and determined in such court.  Each
Guarantor agrees that a final judgment in any such action or other proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Guaranty shall
affect any right that the Holder may otherwise have to bring any action or other
proceeding relating to this Guaranty against any Guarantor in the courts of any
jurisdiction.
 
9

--------------------------------------------------------------------------------


 
(c)   Waiver.  Each Guarantor hereby irrevocably waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any action or other proceeding arising
out of or relating to this Guaranty in any court referred to in paragraph (b) of
this Section.  Each Guarantor hereby irrevocably waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or other proceeding in any such court.
 
(d)    Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 7.2. Nothing in this Guaranty will affect the
right of the Holder to serve process in any other manner permitted by Law.
 
(e)    Waiver of Jury Trial.  EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE LENDER REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE HOLDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
7.12         Acknowledgements.  Each Guarantor hereby acknowledges that:
 
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guaranty;
 
(b)    the Holder has no fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guaranty or otherwise, and the
relationship between the Guarantor, on the one hand, and the Holder, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)    no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Guarantor and the Holder.
 
[Signature Page Follows]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered as of the date first above written.
 
GUARANTORS:
 
CTC CABLE CORPORATION
 
By:
 
Name:
Title:


ACKNOWLEDGMENT
 
STATE OF CALIFORNIA
 
)
   
) ss.:
COUNTY OF ________________
 
)



On this ______ day of June, 2009, before me, the undersigned, personally
appeared ________________, the ___________________________ of CTC Cable
Corporation, a Nevada corporation, who, I am satisfied, is the person who signed
the foregoing instrument, and he did acknowledge under oath that he signed,
sealed with the corporate seal, and delivered the same in his capacity as such
officer and that the foregoing instrument is the voluntary act and deed of such
corporation, made by virtue of the authority of its board of directors.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
 

       
Notary Public
 

 
(Notarial Seal)
 
[Signature Page to Subsidiary Guaranty]
 

--------------------------------------------------------------------------------




DEWIND, INC.
 
By:
 
Name:
Title:

 
ACKNOWLEDGMENT
 
STATE OF CALIFORNIA
 
)
   
) ss.:
COUNTY OF ________________
 
)

 
On this ______ day of June, 2009, before me, the undersigned, personally
appeared ________________, the ___________________________ of DeWind, Inc., a
Nevada corporation, who, I am satisfied, is the person who signed the foregoing
instrument, and he did acknowledge under oath that he signed, sealed with the
corporate seal, and delivered the same in his capacity as such officer and that
the foregoing instrument is the voluntary act and deed of such corporation, made
by virtue of the authority of its board of directors.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
 

       
Notary Public
 

 
(Notarial Seal)


[Signature Page to Subsidiary Guaranty]
 

--------------------------------------------------------------------------------

